Exhibit 10.13

 

QUOTA SHARE RETROCESSION AGREEMENT

 

This Quota Share Retrocession Agreement (this “Agreement”), dated as of
April 28, 2004, is made and entered into by and between ASSURED GUARANTY RE
OVERSEAS LTD., formerly known as ACE CAPITAL RE OVERSEAS LTD. (the
“Retrocedent”), an insurance company registered and licensed under the laws of
the Islands of Bermuda, and ACE TEMPEST RE USA, INC. for and on behalf of ACE
AMERICAN INSURANCE COMPANY (the “Retrocessionaire”), a Pennsylvania insurance
company.

 

In consideration of the mutual covenants herein contained and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Retrocedent and the Retrocessionaire agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

Section 1.1.  Definitions.  For all purposes with regard to this Agreement, the
following terms shall have the following meanings:

 

A.                                   “Allocated Loss Adjustment Expenses” means
expenses paid by the Retrocedent on or after the Effective Date in connection
with (i) the adjustment of claims under the Reinsurance Agreements, including,
without limitation, court costs, interest upon judgments as it accrues, and
allocated investigation, adjustment, and legal expenses chargeable to the
investigation, negotiation, settlement or defense of a claim or (ii) the
protection, perfection or exercise of any subrogation, salvage or recoupment
rights under a Reinsurance Agreement.  For the avoidance of doubt, “Allocated
Loss Adjustment Expenses” does not include salaries paid to employees of the
Retrocedent or other overhead expenses.

 

B.                                     “Collateral Amount” has the meaning set
forth in Section 8.1.

 

C.                                     “Commutation Amount” means the
consideration payable to a ceding company under a Reinsurance Agreement upon the
commutation of such Reinsurance Agreement.

 

D.                                    “Commuted Reinsurance Agreement” means a
Reinsurance Agreement that has been commuted with the prior written consent of
the Retrocessionaire, which consent will not be unreasonably withheld.  By way
of example only, the Retrocessionaire’s consent in respect of a proposed
commutation of a Reinsurance Agreement will not have been unreasonably withheld
if the Retrocessionaire believes, in good faith, that the consideration demanded
by the ceding company in respect of the proposed commutation would be excessive.

 

E.                                      “Covered Losses” means Reinsurance
Agreement Losses and Allocated Loss Adjustment Expenses.

 

--------------------------------------------------------------------------------


 

F.                                      “Deposit Amount” means, as of any date
of determination, an amount equal to (i) the premiums retained as a deposit by
the Retrocedent on the Upfront Premium Payment Date in accordance with Article 5
hereof plus (ii) amounts previously transferred to the Retrocedent in accordance
with Article 8 hereof minus (iii) amounts previously appropriated by the
Retrocedent in accordance with Article 8 hereof minus (iv) amounts previously
transferred to the Retrocessionaire in accordance with Article 8 hereof plus (v)
interest credited in accordance with Article 8 hereof.

 

G.                                     “Effective Date” means April 1, 2004.

 

H.                                    “Extra Contractual Obligations” means,
with respect to any Reinsurance Agreement, any and all liabilities (whether they
constitute compensatory, consequential, exemplary or punitive damages) not
covered under any provision of such Reinsurance Agreement that arise from the
handling of any claim on business covered thereunder, including without
limitation, liabilities arising due to the failure by the Retrocessionaire
(acting pursuant to the authority granted to it in Article 6 hereof) to settle
within the policy limit, or by reason of alleged or actual negligence or bad
faith of the Retrocessionaire in rejecting an offer of settlement or in the
preparation of the defense or in the trial of any action against the insured
thereunder or in the preparation or prosecution of an appeal consequent upon
such action.  Notwithstanding the preceding, Extra Contractual Obligations shall
not include such liabilities that arise from the Retrocedent’s intentional or
reckless disregard of its obligations under this Agreement (including without
limitation the Retrocedent’s obligation under Article 7 to provide copies to the
Retrocessionaire of all claims notices received by the Retrocedent).

 

I.                                         “Novation Agreement” means an
agreement among the Retrocedent, the Retrocessionaire and a ceding company under
a Reinsurance Agreement whereby (i) all of Retrocedent’s right, title, interest
and obligations in, to and under such Reinsurance Agreement are assigned to the
Retrocessionaire, (ii) all of Retrocedent’s obligations under such Reinsurance
Agreement are assumed by the Retrocessionaire and (iii) the Retrocedent is
released by the ceding company of all liability under such Reinsurance
Agreement.

 

J.                                        “Quarterly Report” has the meaning set
forth in Section 7.1.

 

K.                                    “Reinsurance Agreements” means those
reinsurance agreements entered into by the Retrocedent that are described in
Annex A hereto.

 

L.                                      “Reinsurance Agreement Losses” means
amounts paid by the Retrocedent on or after the Effective Date under the terms
of a Reinsurance Agreement in respect of (i) claims incurred under such
Reinsurance Agreement, including, without limitation, amounts paid in settlement
of claims and in satisfaction of judgments, (ii) loss adjustment expenses of the
reinsured that are ceded to the Retrocedent under such Reinsurance Agreement and
(iii) Extra Contractual Obligations in respect of such Reinsurance Agreement.

 

2

--------------------------------------------------------------------------------


 

M.                                 “Retrocession Term” has the meaning set forth
in Article 2.

 

N.                                    “Upfront Premium Payment Date” means the
second business day following the later of (x) the date upon which the approval
or non-disapproval of this Agreement by the Pennsylvania Insurance Department is
obtained and (y) the earlier of (i) June 30, 2004 and (ii) the date of the
closing of the initial public offering of shares of Assured Guaranty Ltd.

 

Section 1.2.  Headings.  All captions, headings or titles preceding any
Section or Article in this Agreement are solely for convenience of reference and
are not part of this Agreement and shall not affect its meaning, construction or
effect.

 

Section 1.3.  Other Interpretative Provisions.  The following interpretive
provisions apply to this Agreement:  (a) a reference to any document or
agreement shall include such document or agreement as amended, modified or
supplemented from time to time in accordance with its terms and the terms of
this Agreement; (b) the singular includes the plural and the plural includes the
singular; (c) the words “include,” “includes,” and “including” are not limiting;
and (d) the words “herein,” “hereof,” “hereunder,” and words of like import
shall refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

 

ARTICLE 2

 

TERM

 

Section 2.1.  Term.  Subject to the approval or non-disapproval of this
Agreement by the Pennsylvania Insurance Department, the term of this Agreement
(the “Retrocession Term”) shall commence at 12:01 a.m., Eastern Standard Time,
on the Effective Date and shall remain in force until such time as the
Retrocedent has no further liability under the Reinsurance Agreements.

 

ARTICLE 3

 

TYPE AND BUSINESS COVERED

 

Quota share retrocession in respect of the Reinsurance Agreements.

 

ARTICLE 4

 

COVERAGE

 

The Retrocedent hereby cedes to the Retrocessionaire, and the Retrocessionaire
hereby assumes as reinsurance from the Retrocedent and agrees to pay
Retrocedent, (i) 100% of Covered Losses paid by the Retrocedent in respect of
the Reinsurance Agreements and (ii)

 

3

--------------------------------------------------------------------------------


 

100% of Commutation Amounts paid by the Retrocedent in respect of Commuted
Reinsurance Agreements.

 

ARTICLE 5

 

RETROCESSION PREMIUM

 

Section 5.1.                                Upfront Premium.  On the Upfront
Premium Payment Date, the Retrocedent will pay to the Retrocessionaire premium
in the amount of $35,268,744, of which (i) $28,185,118 will be paid to the
Retrocessionaire in cash and (ii) $7,084,626 will be retained by the Retrocedent
as a deposit.

 

Section 5.2.                                Periodic Premium.  The Retrocedent
will pay to the Retrocessionaire, in accordance with Article 7 hereof, 100% of
the premiums (less brokerage and ceding commissions) received on or after the
Effective Date in respect of the Reinsurance Agreements.

 

ARTICLE 6

 

CLAIMS MANAGEMENT; SETTLEMENTS; ADMINISTRATION; RIGHTS OF ASSOCIATION

 

Section 6.1.  Claims Management.  The Retrocessionaire agrees to take any and
all actions necessary or appropriate for the management of claims arising under
the Reinsurance Agreements, including without limitation investigating,
assessing, adjusting, arbitrating, litigating and settling claims, as
appropriate, and shall conduct itself with the utmost good faith in taking such
actions.  The Retrocessionaire is hereby authorized and directed to undertake
all such actions on behalf of the Retrocedent.

 

Section 6.2.  Claims Settlements.  The Retrocedent agrees to abide by the claim
settlements of the Retrocessionaire.  The Retrocessionaire shall be the sole
judge of (i) the interpretation of the Reinsurance Agreements, (ii) what shall
constitute a claim under the Reinsurance Agreements and (iii) the Retrocedent’s
liability under the Reinsurance Agreements and the proper amounts for the
Retrocedent to pay thereunder.

 

Section 6.3.  Administration.  The Retrocessionaire agrees to take any and all
actions necessary or appropriate for the administration of the Reinsurance
Agreements, including without limitation determining the amount of collateral to
be posted under such Reinsurance Agreements, and shall conduct itself with the
utmost good faith in taking such actions.  The Retrocessionaire is hereby
authorized and directed to undertake all such actions on behalf of the
Retrocedent.  The Retrocedent will use commercially reasonable efforts to assist
the Retrocessionaire in the collection of premium in respect of the Reinsurance
Agreements.

 

4

--------------------------------------------------------------------------------


 

Section 6.4.  Rights of Association.  Subject to the foregoing, the Retrocedent
shall have the right and shall be given the opportunity to, at its own expense,
associate with the Retrocessionaire in the defense of any suit or proceeding
arising out of or connected with any claim under a Reinsurance Agreement.  In
such event, the Retrocessionaire and the Retrocedent shall cooperate in all
aspects of the defense of such suit or proceeding.

 

ARTICLE 7

 


REPORTS AND REMITTANCES


 

Section 7.1.  Quarterly Report.  Within 30 days following the end of each
calendar quarter during the Retrocession Term, the Retrocedent will prepare and
deliver to the Retrocessionaire a report (the “Quarterly Report”) containing
information relevant to the calculation of the amount (other than amounts due
and owing pursuant to Article 8 hereof) owed by or to the Retrocessionaire
hereunder in respect of such calendar quarter (which report shall be in such
form as the Retrocedent and the Retrocessionaire shall reasonably agree).

 

Section 7.2.  Remittances.  (a)  Net payments owed to the Retrocessionaire shall
accompany the Quarterly Report.  Net payments owed to the Retrocedent shall be
made within ten (10) business days of delivery of the Quarterly Report;
provided, however, at the option and upon the demand of the Retrocedent, but
solely when the Retrocedent is in receipt of a cash call in excess of $100,000
arising from obligations owed on a single Reinsurance Agreement, the Retrocedent
shall be paid by wire transfer of same day federal funds within five business
days following the date of receipt by the Retrocessionaire of a report
identified as a “Special Loss Accounting,” which shall indicate on its face
that:

 

a)              the net amount then due from the Retrocessionaire is in excess
of $100,000, and

b)             the obligation arises from a single Reinsurance Agreement and

c)              the Retrocedent’s obligation is due to be paid by wire transfer
within five business days.

 

Amounts paid pursuant to a Special Loss Accounting shall be credited in the
Quarterly Report that follows the submission of a Special Loss Accounting.

 

(b)  Notwithstanding anything to the contrary set forth in clause (a) of this
Section 7.2, no payments shall be made hereunder until this Agreement has been
approved or non-disapproved by the Pennsylvania Insurance Department.

 

Section 7.3.  Claims Notices, Bordereaux and Other Information Received from
Ceding Companies.  The Retrocedent shall deliver copies of all notices
(including, without limitation, claim notices), bordereaux, requests for
collateral and any and all other information it receives in respect of the
Reinsurance Agreements within 10 business days of the Retrocedent’s receipt
thereof.

 

5

--------------------------------------------------------------------------------


 

Section 7.4.  Reserve Report.  Within 30 days following the end of each calendar
quarter during the Retrocession Term, the Retrocessionaire will prepare and
deliver to the Retrocedent a report containing the Retrocessionaire’s good faith
estimate of the loss reserves to be established by the Retrocedent in respect of
the Reinsurance Agreements ceded hereunder as of the end of such calendar
quarter.  The Retrocedent shall have no obligation to establish reserves in
accordance with such recommendations.

 

Section 7.5.  Net Cash Flow Adjustment.  No later than 45 days after the end of
each calendar year during the Retrocession Term, the Retrocedent will prepare
and deliver to the Retrocessionaire a report (the “Net Cash Flow Report”)
setting forth (a) the aggregate amount, if any, paid by the Retrocedent to the
Retrocessionaire pursuant to Article 5 hereof during such calendar year and (b)
the aggregate amount, if any, paid by the Retrocessionaire pursuant to Article 4
hereof during such calendar year, other than such amounts paid directly to the
ceding company by the Retrocessionaire.  If the amount determined pursuant to
clause (a) above is greater than the amount determined pursuant to clause (b)
above, the Retrocedent will pay to the Retrocessionaire the Net Cash Flow
Adjustment Amount together with the Net Cash Flow Report.  If the amount
determined pursuant to clause (b) above is greater than the amount determined
pursuant to clause (a) above, the Retrocessionaire will pay to the Retrocedent
the absolute value of the Net Cash Flow Adjustment Amount within ten (10)
business days of delivery of the Net Cash Flow Report.  “Net Cash Flow
Adjustment Amount” means, in respect of a calendar year, the (i) the amount
determined pursuant to clause (a) for such calendar year minus the amount
determined pursuant to clause (b) for such calendar year divided by (ii) 2
multiplied by (iii) the interest rate payable on the first three-month U.S.
Treasury Bill issued during such calendar year.

 

ARTICLE 8

 

COLLATERAL

 

Section 8.1.  Quarterly True Up.  No later than five days prior to the end of
each calendar quarter during the Retrocession Term (such calendar quarter, the
“Current Quarter”), the Retrocedent will provide to the Retrocessionaire a good
faith written estimate of the amount (such amount, the “Collateral Amount”) of
collateral that the Retrocedent will be required to post as of the end of such
Current Quarter in respect of the Reinsurance Agreements and a good faith
written estimate of the Deposit Amount as of the end of such Current Quarter. 
If the Collateral Amount as of the end of any Current Quarter exceeds the
Deposit Amount as of the end of such Current Quarter, the Retrocessionaire will
transfer such difference to the Retrocedent no later than the last business day
of such Current Quarter.  If the Collateral Amount as of the end of any Current
Quarter is less than the Deposit Amount as of the end of such Current Quarter,
the Retrocedent will transfer such difference to the Retrocessionaire no later
than the last business day of such Current Quarter.

 

6

--------------------------------------------------------------------------------


 

Section 8.2.  True Up Following Novation.  Within five business days of any day
(such day, the “Novation Date”) during the Retrocession Term upon which the
Retrocedent, the Retrocessionaire and a ceding company execute and deliver a
Novation Agreement, the Retrocedent will provide to the Retrocessionaire a
written statement of the Collateral Amount as of the Novation Date and, if the
Collateral Amount is less than the Deposit Amount as of such Novation Date, the
Retrocedent will promptly (and in any event within five business days of such
Novation Date) transfer such difference to the Retrocessionaire.

 

Section 8.3.  True Up Following Retrocessionaire’s Request.  From time to time
during the Retrocession Term, the Retrocessionaire may request that the
Retrocedent provide a written statement of the Collateral Amount as of any day
during the Retrocession Term and, if the Collateral Amount is less than the
Deposit Amount as of such day, the Retrocedent will promptly (and in any event
within five business days of such day) transfer such difference to the
Retrocessionaire.

 

Section 8.4.  Use of Deposit Amount; Crediting of Interest.  At any time after
the Retrocessionaire fails to pay any Covered Losses or Commutation Amounts
owing to the Retrocedent under this Agreement as and when due, the Retrocedent
may appropriate so much of the Deposit Amount as may be required to cure such
default.  Until such time as the Deposit Amount has been utilized in such manner
or returned to the Retrocessionaire pursuant to the terms hereof, interest
thereon will be credited to the Retrocessionaire quarterly at rate per annum
equal to the lesser of (i) the prime rate as of the first business day of such
calendar quarter and (ii) the interest rate payable on the first six-month U.S.
Treasury Bill issued during such calendar quarter.  Upon expiry of the
Retrocessionaire’s liability hereunder, the Retrocedent shall return to the
Retrocessionaire the balance of the Deposit Amount as of such date of expiry.

 

ARTICLE 9

 

AMENDMENT OF REINSURANCE AGREEMENTS; NOVATION AGREEMENTS

 

Section 9.1.  Amendment of Reinsurance Agreements.  Any amendments, extensions,
endorsements or alteration to the Reinsurance Agreements will be submitted to
the Retrocessionaire for advance approval, and no amendment, extension,
endorsement or alteration of any Reinsurance Agreement will be effective as
between the Retrocedent and the Retrocessionaire unless the Retrocessionaire’s
prior written approval has been obtained.

 

Section 9.2.  Novation Agreements.  The Retrocedent and the Retrocessionaire
will use commercially reasonable efforts to negotiate, execute and deliver
Novation Agreements.  Other than the consideration set forth in this Agreement,
no consideration will be payable to or by either party hereto in connection with
the execution and delivery of any Novation Agreement.  The Retrocedent and
Retrocessionaire shall execute, acknowledge or verify, and deliver any and all
agreements, documents, instruments, reports or filings, and take any

 

7

--------------------------------------------------------------------------------


 

and all other actions, which from time to time may be reasonably requested by
the other party to this Agreement to carry out the purposes and intent of this
Section.  Without limiting the generality of the preceding sentence, at the
request of the Retrocessionaire in connection with the execution and delivery of
a Novation Agreement, the Retrocedent will deliver a letter (in form and
substance satisfactory to the Retrocessionaire) to the ceding company directing
that future premiums be paid directly to the Retrocessionaire.  Notwithstanding
anything to the contrary set forth herein, the Retrocedent will not execute and
deliver a Novation Agreement without the prior written approval of the
Retrocessionaire, which approval will not be unreasonably withheld.  The
signature of the Retrocessionaire on a Novation Agreement will be deemed prior
written approval of such Novation Agreement by the Retrocessionaire.

 

ARTICLE 10

 

RESERVES

 

The Retrocessionaire shall maintain reserves with respect to its share of the
Reinsurance Agreements ceded hereunder as are required by applicable law.

 

ARTICLE 11

 

Retrocedent will indemnify and hold the Retrocessionaire harmless against any
damages, claims or causes of action incurred by or asserted against the
Retrocessionaire that arise from the intentional or reckless disregard by the
Retrocedent of its obligations under this Agreement.

 

ARTICLE 12

 

GENERAL CONDITIONS

 

Section 12.1.  Follow the Fortunes.  This Agreement is based on the original
terms of the Reinsurance Agreements so that the Retrocessionaire’s rights and
obligations vis-à-vis the Retrocedent with respect to the reinsurance provided
under this Agreement shall, subject to the terms of this Agreement, follow the
fortunes of the Retrocedent in all respects under the Reinsurance Agreements.

 

Section 12.2.  No Third Party Rights.  Nothing herein shall be construed to
expand the liability of the Retrocessionaire beyond what is specifically assumed
under this Agreement by creating in any third party any rights hereunder.

 

Section 12.3. Insolvency.  In the event of the insolvency of the Retrocedent,
this reinsurance shall be payable directly to the Retrocedent, or its
liquidator, receiver, conservator or statutory successor, on the basis of the
liability of the Retrocedent without diminution because of the insolvency of the
Retrocedent or because the liquidator, receiver,

 

8

--------------------------------------------------------------------------------


 

conservator or statutory successor of the Retrocedent has failed to pay all or a
portion of any claim.  It is agreed, however, that the liquidator, receiver,
conservator or statutory successor of the Retrocedent shall give written notice
to the Retrocessionaire of the pendency of a claim against the Retrocedent with
respect to the Reinsurance Agreements within a reasonable time after such claim
is filed in the liquidation, conservation or rehabilitation proceeding or in the
receivership.  During the pendency of such claim, the Retrocessionaire may
investigate such claim and interpose, at its own expense, in the proceeding
where such claim is to be adjudicated, any defense or defenses that it may deem
available to the Retrocedent or its liquidator, receiver, conservator or
statutory successor.  The expense thus incurred by the Retrocessionaire shall be
chargeable, subject to the approval of the court, against the Retrocedent as
part of the expense of conservation or liquidation to the extent of a pro rata
share of the benefit which may accrue to the Retrocedent solely as a result of
the defense undertaken by the Retrocessionaire.

 

Section 12.4.  Access to Records.  Upon reasonable notice, the Retrocessionaire
or its duly authorized representative shall have access to and the right to
inspect the books and records of the Retrocedent that pertain to this Agreement
or the Reinsurance Agreements.  In addition, at the request of the
Retrocessionaire, the Retrocedent shall use commercially reasonable efforts to
cause the ceding company under a Reinsurance Agreement to allow the
Retrocessionaire or its duly authorized representative to have access to and the
right to inspect the books and records of such party to the extent such books
and records pertain to such Reinsurance Agreement.  At the request of the
Retrocessionaire in respect of any ceding company under a Reinsurance Agreement,
the Retrocedent will appoint the Retrocessionaire as its agent for purposes of
gaining access to the books and records of such ceding company.  At the request
of the Retrocessionaire following the execution and delivery of a Novation
Agreement and subject to any applicable confidentiality restrictions, the
Retrocedent promptly will transfer to the Retrocessionaire all books and records
in the Retrocedent’s possession relating to the novated Reinsurance Agreement.

 

Section 12.5.  Offset.  The Retrocessionaire or the Retrocedent may offset any
balance(s) due from one party to the other under this Agreement.  The party
asserting the right of offset may exercise such right at any time whether the
balance(s) due are on account of premiums or losses or otherwise.  In the event
of the insolvency of a party hereto, offsets shall only be allowed in accordance
with applicable law.

 

Section 12.6.  Errors and Omissions.  Any inadvertent delay, omission or error
shall not be held to relieve either party hereto from any liability which would
attach to it hereunder if such delay, omission or error had not been made,
provided such delay, omission or error is rectified as soon as possible after
discovery.

 

Section 12.7.  Governing Law.  This Agreement shall be governed by and is to be
construed in accordance with the laws of the State of New York without giving
effect to conflict of law rules thereof.

 

9

--------------------------------------------------------------------------------


 

Section 12.8.  Arbitration.  Any dispute or other matter in question relating to
this Agreement that cannot be resolved by the Retrocedent and the
Retrocessionaire arising out of, or relating to, the formation, interpretation,
performance or breach of this Agreement, whether such dispute arises before or
after termination of this Agreement, will be subject to arbitration. 
Arbitration will be initiated by the delivery of a written notice of demand for
arbitration by one party to the other within a reasonable time after the dispute
has arisen and cannot be otherwise settled by the parties.

 

Within thirty (30) days of the non-initiating party’s receipt of notice of
arbitration, each party will appoint a disinterested individual as arbitrator
and the two so appointed will then appoint a third arbitrator who will serve as
the umpire.  If either party fails to appoint an arbitrator within thirty (30)
days, the other party may appoint the second arbitrator.  If the two arbitrators
do not agree on a third arbitrator within fifteen (15) days of the date on which
the second arbitrator was appointed, the parties shall employ the ARIAS-U.S.
Umpire Appointment Procedures to appoint the third arbitrator.  If the
ARIAS-U.S. Umpire Appointment Procedures have been terminated, the parties shall
jointly petition the New York office of the American Arbitration Association to
appoint the third arbitrator.  The arbitrators will be present or former
officers of insurance or reinsurance companies or attorneys experienced in
reinsurance matters who do not have a personal or financial interest in the
result of the arbitration and who are not past or current officers, employees or
directors of the Retrocedent, the Retrocessionaire or their respective
affiliates.

 

The arbitration hearings will be held in New York, New York, or such other place
as the parties may mutually agree.  Within thirty (30) days after appointment of
the third arbitrator, the panel shall meet and determine timely periods for
briefs, discovery procedures and schedules for hearings.  The decision of the
panel shall be rendered within forty-five (45) days following the termination of
the hearings.

 

In making its decision, the panel shall consider the customs and practices of
the reinsurance industry.  The arbitrators will not be obliged to follow
judicial formalities or the rules of evidence except to the extent required by
the laws of the State of New York.  Insofar as the arbitration panel looks to
substantive law, it shall apply the laws of the State of New York without regard
to its conflict of laws rules.  The decision of any two arbitrators when
rendered in writing shall be final and binding.  The panel is empowered to grant
interim relief as it may deem appropriate.  Judgment upon the award may be
entered in any court having jurisdiction thereof.  The substantive laws of the
State of New York, without regard to its conflict of laws rules, will govern any
action or suit brought to compel any such arbitration or to enforce any award
rendered pursuant to such arbitration.  It is agreed that the arbitrators shall
not have the jurisdiction to authorize any punitive, exemplary or consequential
damage awards between the parties hereto.

 

Each party shall bear the expense of its own arbitrator and shall jointly and
equally bear with the other party the cost of the third arbitrator.  The
remaining costs of the arbitration shall be allocated by the panel.  The panel
may, at its discretion, award such further costs and expenses as it considers
appropriate, including but not limited to attorneys’ fees, to the extent
permitted by law.

 

10

--------------------------------------------------------------------------------


 

Except as provided above, arbitration will be based, to the extent applicable,
upon ARIAS-U.S. procedures.

 

The procedures specified in this Section will be the sole and exclusive
procedures for the resolution of irreconcilable disputes between the parties
arising out of or relating to this Agreement.

 

This Section shall survive the termination of this Agreement.

 

Section 12.9.  Service of Suit.  Each party hereby irrevocably submits to the
nonexclusive jurisdiction of any Federal or State of New York court sitting in
the State of New York over any suit, action or proceeding relating to the
enforcement of the parties’ agreement to arbitrate or the enforcement of an
arbitral award.  Each party irrevocably waives, to the fullest extent permitted
by law, any objection which it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in such court and any claim
that any suit, action or proceeding brought in such court has been brought in an
inconvenient forum.  Each party agrees that a final judgment, not subject to any
further appeal, in any such suit, action or proceeding brought in such a court
shall be conclusive and binding upon it and will be given effect in its state or
country of domicile, as applicable, to the fullest extent permitted by
applicable law and may be enforced in any Federal or State of New York court
sitting in the State of New York, by a suit upon such judgment, provided that
service of process is effected upon it as specified in this Section or as
otherwise permitted by law.  Nothing herein shall be deemed to limit or waive a
party’s right to remove a suit, action or proceeding to Federal court.

 

Further, each party hereby designates the Superintendent of Insurance of the
State of New York, or his successor or successors in office, as the true and
lawful attorney upon whom may be served any lawful process in any action, suit
or proceeding instituted by or on behalf of the other party under this Agreement
and arising out of this Agreement, and hereby designates the person named in the
“Notice” provision of this Agreement as the person to whom the Superintendent or
such successor is authorized to mail such process or a true copy thereof.

 

Each party hereby consents to process being served in any suit, action or
proceeding of the nature referred to above in any Federal or State of New York
court sitting in the State of New York by service of process as set forth above;
provided that, to the extent lawful and possible, written notice of said service
shall be mailed by registered or certified air mail, postage prepaid, return
receipt requested, to the other party at its address specified herein or to any
other address of which such party shall have given notice.  Each party
irrevocably waives, to the fullest extent permitted by law, all claim of error
by reason of any such service and agrees that such service shall be deemed in
every respect effective service of process upon such party in any such suit,
action or proceeding and shall, to the fullest extent permitted by law, be taken
and held to be valid and personal service upon and personal delivery to such
party.

 

11

--------------------------------------------------------------------------------


 

Service of process may be affected in any other manner permitted by law. Nothing
in this Section shall limit the right of a party to bring proceedings against
the other party in any court having jurisdiction over such other party and such
proceeding for the purpose of enforcing the parties’ agreement to arbitrate or
to enforce an arbitral award.

 

Section 12.10.  Notice.  As used in this Agreement, notice shall mean any and
all notices, requests, demands or other communications required or permitted to
be given hereunder.  All notices shall be in writing and shall be (i) delivered
personally, (ii) sent by an overnight delivery service, or (iii) sent by
confirmed facsimile transmission, addressed to the parties at the addresses set
forth below.  Any such notice shall be deemed given (i) in the case of personal
delivery, when so delivered personally, (ii) if sent by overnight delivery
service, one day after delivery of such notice to such service, and (iii) if
sent by confirmed facsimile transmission, at the time of transmission.

 

If to the Retrocedent:

 

Assured Guaranty Re Overseas Ltd.

Victoria Hall

11 Victoria Street

PO Box HM 1826

Hamilton, Bermuda HM HX

Facsimile:  441-292-1563

Attention: Corporate Secretary

 

with a copy to:

 

ACE Capital Re Inc.

1325 Avenue of the Americas

New York, New York 10019

Telephone:  212-974-0100

Facsimile:   212-581-3268

Attention:  General Counsel

 

If to the Retrocessionaire:

 

ACE American Insurance Company

c/o ACE Tempest Re USA, Inc.

Two Stamford Plaza

281 Tresser Boulevard

Suite 500

Stamford, CT 06901-3264

Telephone: 203-328-7001

Facsimile: 203-328-7003

Attention:  Jacques Bonneau

 

12

--------------------------------------------------------------------------------


 

The Retrocedent and the Retrocessionaire shall provide each other with wiring
instructions for monies to be transferred under this Agreement promptly after
execution of this Agreement and at the time of any change in such instructions.

 

Section 12.11.  Assignment.  This Agreement may not be assigned by either party
without the prior written consent of the other party.  Notwithstanding the
foregoing, the Retrocessionaire may assign its rights under this Agreement to an
affiliated entity so long as that entity (i) has the same or better Standard and
Poors (“S&P”) rating as then stated by S&P for the Retrocessionaire and (ii)
assumes all of the obligations of the Retrocessionaire hereunder pursuant to a
written agreement reasonably satisfactory to the Retrocedent.

 

Section 12.12.  Amendments.  This Agreement may not be modified or amended
except by mutual written consent of the parties.  The parties will not
unreasonably refuse to make any amendments hereto that are required to be made
in order to obtain the approval or non-disapproval of this Agreement by the
Pennsylvania Insurance Department.

 

Section 12.13.  Waivers.  The terms of this Agreement may be waived only with
the written consent of the party waiving compliance. No failure or delay in
exercising any right, power or privilege hereunder will operate as a waiver
thereof, nor will any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder.

 

Section 12.14.  Entire Agreement; Rights and Remedies.  This Agreement
constitutes the entire agreement between the parties relating to the subject
matter hereof and supersedes all prior written and oral statements with respect
hereto.  The rights and remedies provided herein are cumulative and are not
exclusive or any rights or remedies that any party may have at law or in equity.

 

Section 12.15.  Counterparts.  This Agreement may be executed in any number or
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

Section 12.16.  Severability.  If any term, provision, covenant or condition of
this Agreement, or the application thereof to any party or circumstances, shall
be held to be invalid or unenforceable (in whole or in part) for any reason, the
remaining terms, provisions, covenants and conditions shall continue in full
force and effect as if this Agreement had been executed with the invalid or
unenforceable portion eliminated, but only if (a) this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter of this Agreement and (b) the deletion of such
portion of this Agreement does not substantially impair the respective benefits
or expectations for the parties to this Agreement.

 

Section 12.17.  Further Assurances.  Each party hereto shall, at any time and
from time to time after the first date written above, upon request of any other
party hereto, do, execute, acknowledge and deliver, or cause to be done,
executed, acknowledged and delivered, all

 

13

--------------------------------------------------------------------------------


 

such further acts, instruments, assignments and assurances as may be reasonably
required in order to carry out the intent of this Agreement (including without
limitation any of the foregoing as are reasonably necessary to obtain the
approval or non-disapproval of this Agreement by the Pennsylvania Insurance
Department).

 

[The next page is the signature page.]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been signed by a duly authorized officer
of each of the parties as of the date first above written.

 

ASSURED GUARANTY RE OVERSEAS LTD.

 

By: 

/s/ Rebecca L. Carne

 

 

Name: Rebecca L. Carne

 

Title: Director

 

 

ACE AMERICAN INSURANCE COMPANY

Signed by ACE Tempest Re USA, Inc.

for and on behalf of ACE American Insurance Company

 

 

By: 

/s/ Kevin Conlon

 

 

Name: Kevin Conlon

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

ANNEX A

 

1. AF Beazley

 

1997 AF BEAZLEY SPECIALTY XL 2

 

 

 

2. American Re

 

1998 AM RE SURETY RETRO EXCESS

 

 

 

3. Atradius

 

1994 NCM PER COUNTRY XL 4

 

 

1995 NCM DOMESTIC CREDIT QS

 

 

1995 NCM EXPORT CREDIT QS

 

 

1995 NCM PER COUNTRY XL 3

 

 

1995 NCM PER COUNTRY XL 4

 

 

1996 NCM DOMESTIC BUYER XL 3

 

 

1996 NCM DOMESTIC CREDIT QS

 

 

1996 NCM EXPORT CREDIT QS

 

 

1996 NCM EXPORT PER BUYER XL 2

 

 

1996 NCM EXPORT PER BUYER XL 3

 

 

1996 NCM PER COUNTRY XL 3

 

 

1996 NCM PER COUNTRY XL 4

 

 

1997 NCM AGGREGATE XL COVER

 

 

1997 NCM CREDIT PER BUYER XL 1

 

 

1997 NCM CREDIT PER BUYER XL 2

 

 

1997 NCM CREDIT PER BUYER XL 3

 

 

1997 NCM DOMESTIC QS - SEC 3

 

 

1997 NCM EXPORT QS - SEC 1 & 2

 

 

1997 NCM PER COUNTRY XL 1

 

 

1997 NCM PER COUNTRY XL 2

 

 

1997 NCM PER COUNTRY XL 3

 

 

1998 NCM AGGREGATE XL COVER

 

 

1998 NCM BUYER/COUNTRY XL 1

 

 

1998 NCM BUYER/COUNTRY XL 2

 

 

1998 NCM BUYER/COUNTRY XL 3

 

 

1998 NCM EXPORT QS - SEC 1 & 2

 

 

1999 GERLING CREDIT QS

 

 

1999 GERLING CREDIT XL 1

 

 

1999 GERLING CREDIT XL 2

 

 

1999 GERLING CREDIT XL 3

 

 

1999 GERLING CREDIT XL 4

 

 

1999 GERLING CREDIT XL 5

 

 

1999 NCM AGGREGATE XL COVER

 

 

1999 NCM BUYER/COUNTRY XL 1

 

 

1999 NCM BUYER/COUNTRY XL 2

 

 

1999 NCM GROUP QS - SEC 1 & 2

 

 

2000 GERLING CREDIT QS

 

 

2000 GERLING CREDIT XL 1

 

 

2000 GERLING CREDIT XL 2

 

 

2000 GERLING CREDIT XL 3

 

 

2000 GERLING CREDIT XL 4

 

 

2000 GERLING CREDIT XL 5

 

 

2000 NCM AGGREGATE XL COVER

 

 

2000 NCM BUYER/COUNTRY XL 1

 

 

2000 NCM BUYER/COUNTRY XL 2

 

--------------------------------------------------------------------------------


 

 

 

2000 NCM GROUP QS - SEC 1 & 2

 

 

2001 GERLING CREDIT QS

 

 

2001 GERLING CREDIT XL1

 

 

2001 GERLING CREDIT XL2

 

 

2001 GERLING CREDIT XL3

 

 

2001 GERLING CREDIT XL4

 

 

2001 GERLING CREDIT XL5

 

 

2001 NCM AGGREGATE XL

 

 

2001 NCM GROUP QS - SECTS 1&2

 

 

2001 NCM PER BUYER/COUNTRY XL1

 

 

2001 NCM PER BUYER/COUNTRY XL2

 

 

 

4. BHB

 

1997 BHB CREDIT XL A COUNTRIES

 

 

 

5. CEA

 

1997 CEA EARTHQUAKE XL

 

 

 

6. Chubb

 

1997 CHUBB COUNTRY RISK QS

 

 

1998 CHUBB COUNTRY RISK QS

 

 

2000 CHUBB COUNTRY RISK QS

 

 

2001 CHUBB COUNTRY RISKS QS

 

 

2001 CHUBB TRADE CREDIT QS

 

 

 

7. CITICORP

 

1996 CITI ARGENTINA/FORD

 

 

1996 CITI BRAZIL/DHB

 

 

1996 CITI COMPREHENSIVE TREATY

 

 

1996 CITI EL SALV/INTRABANK

 

 

1996 CITI SOUTH KOREA/IMPORT

 

 

1996 CITI THAILAND/MASTER

 

 

1996 CITI THAILAND/NISSAN

 

 

1996 CITI THAILAND/VARIOUS BUY

 

 

1997 CITI ARGENTINA/COSTANERA

 

 

1997 CITI ARGENTINA/FORD

 

 

1997 CITI ARGENTINA/MINIPHONE

 

 

1997 CITI ARGENTINA/TECHINT

 

 

1997 CITI ARGENTINA/TELINTAR

 

 

1997 CITI BRAZIL/COPENE

 

 

1997 CITI BRAZIL/COPESUL

 

 

1997 CITI BRAZIL/FI POLICY

 

 

1997 CITI BRAZIL/INTRABANK 1

 

 

1997 CITI BRAZIL/USIBA

 

 

1997 CITI CHILE/CITC EXPORT

 

 

1997 CITI CHILE/CITC IMPORT

 

 

1997 CITI CHILE/CITIBANK

 

 

1997 CITI CHILE/EL ABRA

 

 

1997 CITI COMPREHENSIVE TREATY

 

 

1997 CITI EL SALV/INTRABANK 1

 

 

1997 CITI EL SALV/INTRABANK 2

 

 

1997 CITI EL SALV/INTRABANK 3

 

 

1997 CITI GUATEMALA/INTRA 1

 

 

1997 CITI GUATEMALA/INTRA 2

 

 

1997 CITI GUATEMALA/INTRA 3

 

 

1997 CITI JAMAICA/INTRABANK

 

 

1997 CITI SOUTH KOREA POLICY 1

 

 

1997 CITI SOUTH KOREA POLICY 2

 

2

--------------------------------------------------------------------------------


 

 

 

1997 CITI SOUTH KOREA/KOGAS

 

 

1997 CITI SOUTH KOREA/POSTEEL

 

 

1997 CITI SOUTH KOREA/YUKONG

 

 

1997 CITI THAILAND/RAYONG

 

 

1997 CITI TURKEY/FI MASTER

 

 

1997 CITI TURKEY/ILC POLICY

 

 

1997 CITI TURKEY/INTRABANK 1

 

 

1997 CITI TURKEY/OPEL

 

 

1997 CITI TURKEY/PRE EXPORT 1

 

 

1997 CITI TURKEY/PRE EXPORT 2

 

 

1998 CITI ARGENTINA MASTER 1

 

 

1998 CITI ARGENTINA MASTER 2

 

 

1998 CITI ARGENTINA/ALADI

 

 

1998 CITI ARGENTINA/YPF

 

 

1998 CITI ARGENTINA/YPF 2

 

 

1998 CITI ARGENTINA/YPF 3

 

 

1998 CITI BRAZIL/FI POLICY

 

 

1998 CITI BRAZIL/GERDAU 1

 

 

1998 CITI BRAZIL/ILC POLICY

 

 

1998 CITI BRAZIL/INTRABANK 1

 

 

1998 CITI BRAZIL/MASTER 1

 

 

1998 CITI BRAZIL/MASTER 2

 

 

1998 CITI BRAZIL/MASTER 3

 

 

1998 CITI BRAZIL/SADIA

 

 

1998 CITI BRAZIL/SADIA 2 CEN

 

 

1998 CITI BRAZIL/SUZANO

 

 

1998 CITI CHILE/CITC IMPORT

 

 

1998 CITI CHILE/CITIBANK

 

 

1998 CITI CHILE/CMPC

 

 

1998 CITI CHILE/CODELCO

 

 

1998 CITI COMPREHENSIVE TREATY

 

 

1998 CITI EGYPT INTRABANK

 

 

1998 CITI EGYPT/NBE

 

 

1998 CITI EGYPT/NBE2

 

 

1998 CITI EL SAL/INTRABANK 2

 

 

1998 CITI EL SAL/MASTER POLICY

 

 

1998 CITI GUATEMALA/INTRA 3

 

 

1998 CITI GUATEMALA/INTRA 4

 

 

1998 CITI MEXICO/GRUPO FRISCO

 

 

1998 CITI MEXICO/MASTER POLICY

 

 

1998 CITI MEXICO/PEMEX

 

 

1998 CITI MEXICO/VITROCRISA

 

 

1998 CITI PERU/INTRABANK 1

 

 

1998 CITI PERU/INTRABANK 2

 

 

1998 CITI PERU/INTRABANK 3

 

 

1998 CITI PERU/MASTER POLICY 1

 

 

1998 CITI SOUTH KOREA/KOGAS

 

 

1998 CITI TURKEY/EXIMBANK

 

 

1998 CITI TURKEY/FI MASTER

 

 

1998 CITI TURKEY/ILC POLICY

 

 

1998 CITI TURKEY/INTRABANK 1

 

 

1998 CITI TURKEY/PRE EXPORT 1

 

 

1998 CITI TURKEY/PRE EXPORT 2

 

 

1998 CITI TURKEY/TOFAS

 

3

--------------------------------------------------------------------------------


 

 

 

1998 CITI TURKEY/YAPI KREDI

 

 

1999 CITI ARG PRE-EXP MASTER

 

 

1999 CITI ARGENTINA/YPF

 

 

1999 CITI AUTO FAC FACILITY

 

 

1999 CITI BRAZ/FI POLICY

 

 

1999 CITI BRAZIL/CEVAL

 

 

1999 CITI BRAZIL/CVRD

 

 

1999 CITI BRAZIL/ILC POLICY

 

 

1999 CITI BRAZIL/MASTER 1 & 2

 

 

1999 CITI BRAZIL/MASTER 3

 

 

1999 CITI BRAZIL/SADIA II

 

 

1999 CITI CHILE/CITC IMPORT

 

 

1999 CITI COLOMBIA/EPM

 

 

1999 CITI COMP POLITICAL QS

 

 

1999 CITI CREDIT COUNTRY XL 1

 

 

1999 CITI CREDIT COUNTRY XL 2

 

 

1999 CITI CREDIT COUNTRY XL 3

 

 

1999 CITI CREDIT QS TREATY

 

 

1999 CITI EL SALVADOR/INTRA 1

 

 

1999 CITI EL SALVADOR/INTRA2

 

 

1999 CITI EL SALVADOR/MASTER

 

 

1999 CITI GUATEMALA/INTRABANK

 

 

1999 CITI INDIA/RELIANCE PET

 

 

1999 CITI MEXICO/GRUPO FRISCO

 

 

1999 CITI PERU/INTRABANK 2

 

 

1999 CITI PERU/MASTER POLICY 1

 

 

1999 CITI SAUDI ARABIA/ILC

 

 

1999 CITI TURKEY/FI MASTER

 

 

1999 CITI TURKEY/ILC POLICY

 

 

1999 CITI TURKEY/PRE EXPORT 1

 

 

1999 CITI TURKEY/PRE EXPORT 2

 

 

1999 CITI URAGUAY/ALADI MASTER

 

 

1999 CITI/MEXICO NORTEL NET

 

 

2000 CITI CF QS TREATY

 

 

2000 CITI COMP POLITICAL QS

 

 

2000 CITI CREDIT QS TREATY

 

 

2000 CITI FAC OBLIG

 

 

 

8. CNA

 

1996 CNA APOLLO/OFFICE DEPOT

 

 

1996 CNA APOLLO/OFFICE MAX

 

 

1996 CNA FEDERATED/SUPERBA

 

 

1996 CNA LG ELEC/SCI SYS

 

 

1997 CNA APOLLO/VARIOUS CREDIT

 

 

1997 CNA GENESCO

 

 

1997 CNA INTERSHOE - CPCR

 

 

1997 CNA KINNEY SHOE

 

 

1997 CNA LIPOSOME

 

 

1998 CNA JUST FOR FEET

 

 

1998 CNA JUST FOR FEET 2

 

 

1998 CNA LAYSER’S/KMART

 

 

1998 CNA LEARNING CO 1

 

 

1998 CNA LEARNING CO 2

 

 

1998 CNA SILICONWARE/ATI TECH

 

 

1998 CNA SONY RVI COVER

 

4

--------------------------------------------------------------------------------


 

 

 

1999 CNA ADVANCE STORES

 

 

1999 CNA AUTOZONE 2

 

 

1999 CNA HOUDINI

 

 

1999 CNA K-MART/MOSSBERG

 

 

1999 CNA LEARNING COMPANY 1

 

 

1999 CNA LEARNING COMPANY 2

 

 

1999 CNA OFFICE DEPOT

 

 

1999 CNA OFFICE DEPOT 2

 

 

1999 CNA SCHLUMBERGER TECH

 

 

1999 CNA TJX COMPANIES

 

 

1999 CNA/AK STEEL

 

 

1999 CNA/BEST BUY

 

 

2000 CNA K-MART/MOSSBERG

 

 

 

9. Coface

 

1995 COFACE PER BUYER XL 1

 

 

1995 COFACE PER BUYER XL 2

 

 

1995 COFACE PER BUYER XL 3

 

 

1995 COFACE PER BUYER XL 4

 

 

1995 COFACE PER COUNTRY XL 1

 

 

1995 COFACE PER COUNTRY XL 2

 

 

1995 COFACE PER COUNTRY XL 3

 

 

1996 COFACE PER BUYER XL 1

 

 

1996 COFACE PER BUYER XL 2

 

 

1996 COFACE PER BUYER XL 3

 

 

1996 COFACE PER BUYER XL 4

 

 

1996 COFACE PER COUNTRY XL 1

 

 

1996 COFACE PER COUNTRY XL 2

 

 

1996 COFACE PER COUNTRY XL 3

 

 

1997 COFACE PER BUYER XL 1

 

 

1997 COFACE PER BUYER XL 2

 

 

1997 COFACE PER BUYER XL 3

 

 

1997 COFACE PER BUYER XL 4

 

 

1997 COFACE PER COUNTRY XL 1

 

 

1997 COFACE PER COUNTRY XL 2

 

 

1997 COFACE PER COUNTRY XL 3

 

 

1998 COFACE BUYER/COUNTRY XL 1

 

 

1998 COFACE BUYER/COUNTRY XL 2

 

 

1998 COFACE BUYER/COUNTRY XL 3

 

 

1998 COFACE PER BUYER XL 4

 

 

1998 COFACE PER COUNTRY XL 4

 

 

1999 COFACE BUYER/COUNTRY XL 1

 

 

1999 COFACE BUYER/COUNTRY XL 2

 

 

1999 COFACE BUYER/COUNTRY XL 3

 

 

1999 COFACE BUYER/COUNTRY XL 4

 

 

1999 COFACE PER COUNTRY XL 5

 

 

2000 COFACE BUYER XL 1

 

 

2000 COFACE BUYER XL 2

 

 

2000 COFACE BUYER XL 3

 

 

2000 COFACE BUYER XL 4

 

 

2000 COFACE CEN XL 1

 

 

2000 COFACE CEN XL 2

 

 

2000 COFACE CEN XL 3

 

 

2000 COFACE PER COUNTRY XL 1

 

 

2000 COFACE PER-COUNTRY XL 2

 

5

--------------------------------------------------------------------------------


 

 

 

2000 COFACE PER-COUNTRY XL 3

 

 

2000 COFACE PER-COUNTRY XL 4

 

 

2001 COFACE CEN XL 1

 

 

2001 COFACE CEN XL 2

 

 

2001 COFACE CEN XL 3

 

 

 

10. Cologne Re

 

1995 COLOGNE RE CREDIT XL

 

 

1996 COLOGNE RE CREDIT XL

 

 

 

11. Cosec

 

1998 COSEC RETENTION XL 1

 

 

1998 COSEC RETENTION XL 2

 

 

1998 COSEC RETENTION XL 3

 

 

1999 COSEC RETENTION XL 1

 

 

1999 COSEC RETENTION XL 2

 

 

1999 COSEC RETENTION XL 3

 

 

1999 COSEC RETENTION XL 4

 

 

2000 COSEC RETENTION XL 1

 

 

2000 COSEC RETENTION XL 2

 

 

2000 COSEC RETENTION XL 3

 

 

2000 COSEC RETENTION XL 4

 

 

2000 COSEC RETENTION XL 5

 

 

2001 COSEC BOND QUOTA SHARE

 

 

2001 COSEC RETENTION XL 1

 

 

2001 COSEC RETENTION XL 2

 

 

2001 COSEC RETENTION XL 3

 

 

2001 COSEC RETENTION XL 4

 

 

2001 COSEC RETENTION XL 5

 

 

2001 COSEC TRADE CREDIT QS

 

 

 

12. Cox Power

 

1997 COX POWER PROPERTY QS

 

 

1997 COX POWER PROPERTY XL 2

 

 

1997 COX POWER PROPERTY XL 3

 

 

1997 COX POWER PROPERTY XL 4

 

 

1998 COX POWER PROPERTY QS

 

 

1998 COX POWER PROPERTY XL 2

 

 

1998 COX POWER PROPERTY XL 3

 

 

1998 COX POWER PROPERTY XL 4

 

 

 

13. CSCC

 

1997 CREDITO - MANQUEHUE

 

 

1997 CREDITO BONDING QS

 

 

1997 CREDITO CREDIT QS

 

 

1997 CREDITO CREDIT/BONDING XL

 

 

1998 CREDITO BONDING QS

 

 

1998 CREDITO CREDIT QS

 

 

1998 CREDITO CREDIT/BONDING XL

 

 

1998 CREDITO MANQUEHUE

 

 

1999 CREDITO BONDING QS

 

 

1999 CREDITO CREDIT QS

 

 

1999 CREDITO CREDIT/BONDING XL

 

 

2000 CREDITO BONDING QS

 

 

2000 CREDITO CREDIT QS

 

 

2000 CREDITO CREDIT/BONDING XL

 

 

 

14. Dansk Kaution

 

1996 DANSK - C.W. OBEL

 

6

--------------------------------------------------------------------------------


 

 

 

1996 DANSK - HOJGAARD

 

 

1996 DANSK - NCC

 

 

1996 DANSK - ORESUND/SUND LINK

 

 

1997 DANSK - C.W. OBEL

 

 

1997 DANSK - HOJGAARD A

 

 

1997 DANSK - HOJGAARD B

 

 

1997 DANSK - NCC

 

 

1997 DANSK - SKANSKA

 

 

1997 DANSK CREDIT & BOND QS

 

 

1998 DANSK - HOJGAARD

 

 

1998 DANSK - NCC

 

 

1998 DANSK CREDIT & BOND QS

 

 

1998 DANSK RETENTION XL

 

 

1999 DANSK - C.W. OBEL

 

 

1999 DANSK - HOJGAARD

 

 

1999 DANSK - HOJGAARD&SCHULZ

 

 

1999 DANSK - MONBERG

 

 

1999 DANSK - NCC

 

 

1999 DANSK CREDIT & BOND QS

 

 

1999 DANSK MONBERG & THORSEN

 

 

1999 DANSK NCC

 

 

1999 DANSK RETENTION XL

 

 

1999 DANSK/DANISH CROWN

 

 

1999 DANSK/HOUSE OF PRINCE

 

 

2000 DANSK CREDIT & BOND QS

 

 

2000 DANSK NCC

 

 

2000 DANSK RETENTION XL

 

 

2001 DANSK BOND QS

 

 

2001 DANSK MTHS ENTREPRENOR

 

 

2001 DANSK NCC AB

 

 

2001 DANSK NCC AB 2

 

 

2001 DANSK RETENTION XL

 

 

2001 DANSK/DANISH CROWN

 

 

2001 DANSK/HOUSE OF PRINCE

 

 

 

15. ECGC

 

1996 ECGC PER BUYER EXCESS

 

 

1996 ECGC TRADE QUOTA SHARE

 

 

1997 ECGC RETENTION XL 2

 

 

1997 ECGC TRADE QUOTA SHARE

 

 

1998 ECGC RETENTION XL 2

 

 

1998 ECGC RETENTION XL 3

 

 

1998 ECGC TRADE QUOTA SHARE

 

 

 

16. EDC

 

2000 EDC SERRANA/BRAZIL

 

 

 

17. Euler

 

1995 COBAC TRADE - MONSANTO

 

 

1995 HERMES TRADE QS

 

 

1995 HERMES TRADE XL 1

 

 

1995 HERMES TRADE XL 2

 

 

1996 COBAC TRADE - MONSANTO

 

 

1996 HERMES BONDING ORESUND

 

 

1996 HERMES TRADE QS

 

 

1996 HERMES TRADE XL 1

 

 

1996 HERMES TRADE XL 2

 

7

--------------------------------------------------------------------------------


 

 

 

1996 SIAC DOMESTIC XL 0

 

 

1996 SIAC DOMESTIC XL 1

 

 

1996 SIAC DOMESTIC XL 2

 

 

1996 SIAC EXPORT XL 1

 

 

1996 TI CLASH XL 1

 

 

1996 TI CLASH XL 2

 

 

1996 TI EXPORT CREDIT QS

 

 

1996 TI EXPORT CREDIT XL 1

 

 

1996 TI EXPORT CREDIT XL 2

 

 

1997 COBAC TRADE - MONSANTO

 

 

1997 COBAC TRADE XL 1

 

 

1997 COBAC TRADE XL 2

 

 

1997 HERMES TRADE QS

 

 

1997 HERMES TRADE XL 1

 

 

1997 HERMES TRADE XL 2

 

 

1997 SFAC TRADE XL 6 - CCR

 

 

1997 SIAC DOM RETENTION XL

 

 

1997 SIAC DOMESTIC XL 1

 

 

1997 SIAC DOMESTIC XL 2

 

 

1997 SIAC EXPORT XL 1

 

 

1997 SIAC TRADE CREDIT QS

 

 

1997 TI CLASH XL 1

 

 

1997 TI CLASH XL 2

 

 

1997 TI DOMESTIC QS

 

 

1997 TI DOMESTIC RETENT XL 1

 

 

1997 TI DOMESTIC RETENT XL 2

 

 

1997 TI EXPORT CREDIT QS

 

 

1997 TI EXPORT CREDIT XL 1

 

 

1997 TI EXPORT CREDIT XL 2

 

 

1997 TI EXPORT NET ACCT XL 5

 

 

1998 ACI TRADE PER BUYER XL 1

 

 

1998 ACI TRADE PER BUYER XL 2

 

 

1998 COBAC RETAIL QUOTA SHARE

 

 

1998 COBAC RETENTION XL 1

 

 

1998 COBAC RETENTION XL 2

 

 

1998 COBAC TRADE QS

 

 

1998 HERMES TRADE QS

 

 

1998 HERMES TRADE XL 1

 

 

1998 HERMES TRADE XL 2

 

 

1998 SFAC TRADE XL 6 - CCR

 

 

1998 SIAC DOM COMMON ACCT XL 2

 

 

1998 SIAC DOM COMMON ACCT XL 3

 

 

1998 SIAC DOM RETENTION XL

 

 

1998 SIAC EXPORT XL 1

 

 

1998 SIAC TRADE CREDIT QS

 

 

1998 TI CLASH XL 1

 

 

1998 TI CLASH XL 2

 

 

1998 TI DOMESTIC QS

 

 

1998 TI DOMESTIC RETENT XL 1

 

 

1998 TI DOMESTIC RETENT XL 2

 

 

1998 TI EXPORT CREDIT QS

 

 

1998 TI EXPORT RETENT POL XL 3

 

 

1998 TI EXPORT RETENT POL XL 4

 

 

1998 TI EXPORT RETENT POL XL 5

 

8

--------------------------------------------------------------------------------


 

 

 

1998 TI EXPORT RETENTION XL 1

 

 

1998 TI EXPORT RETENTION XL 2

 

 

1999 COBAC RETAIL QUOTA SHARE

 

 

1999 COBAC RETENTION XL 1

 

 

1999 COBAC RETENTION XL 2

 

 

1999 COBAC RETENTION XL 3

 

 

1999 COBAC TRADE QS

 

 

1999 HERMES TRADE QS

 

 

1999 HERMES TRADE XL 1

 

 

1999 HERMES TRADE XL 2

 

 

1999 SIAC CREDIT & BOND QS

 

 

1999 SIAC CREDIT & BOND XL 1

 

 

1999 SIAC CREDIT & BOND XL 2

 

 

1999 SIAC CREDIT & BOND XL 3

 

 

1999 SIAC CREDIT & BOND XL 4

 

 

1999 TI CLASH XL 1

 

 

1999 TI CLASH XL 2

 

 

1999 TI CREDIT RETENTION XL 1

 

 

1999 TI CREDIT RETENTION XL 2

 

 

1999 TI CREDIT RETENTION XL 3

 

 

1999 TI CREDIT RETENTION XL 4

 

 

1999 TI CREDIT RETENTION XL 5

 

 

1999 TI GLOBAL CREDIT QS

 

 

2000 COBAC RETAIL QUOTA SHARE

 

 

2000 COBAC RETENTION XL 1

 

 

2000 COBAC RETENTION XL 2

 

 

2000 COBAC RETENTION XL 3

 

 

2000 COBAC TRADE QS

 

 

2000 HERMES TRADE QS

 

 

2000 HERMES TRADE XL 1

 

 

2000 HERMES TRADE XL 2

 

 

2000 SIAC CREDIT & BOND QS

 

 

2000 SIAC CREDIT & BOND XL 1

 

 

2000 SIAC CREDIT & BOND XL 2

 

 

2000 SIAC CREDIT & BOND XL 3

 

 

2000 SIAC CREDIT & BOND XL 4

 

 

2000 TI CLASH XL 1

 

 

2000 TI CLASH XL 2

 

 

2000 TI CREDIT RETENTION XL 1

 

 

2000 TI CREDIT RETENTION XL 2

 

 

2000 TI CREDIT RETENTION XL 3

 

 

2000 TI CREDIT RETENTION XL 4

 

 

2000 TI CREDIT RETENTION XL 5

 

 

2000 TI CREDIT RETENTION XL 6

 

 

2000 TI GLOBAL CREDIT QS

 

 

2001 COBAC RETAIL QS

 

 

2001 COBAC RETENTION XL 1

 

 

2001 COBAC RETENTION XL 2

 

 

2001 COBAC RETENTION XL 3

 

 

2001 COBAC RETENTION XL 4

 

 

2001 COBAC TRADE QS

 

 

2001 SIAC CREDIT & BOND QS

 

 

2001 SIAC CREDIT & BOND XL1

 

 

2001 SIAC CREDIT & BOND XL2

 

9

--------------------------------------------------------------------------------


 

 

 

2001 SIAC CREDIT & BOND XL3

 

 

2001 TI CLASH XL

 

 

2001 TI CREDIT RETENTION XL1

 

 

2001 TI CREDIT RETENTION XL2

 

 

2001 TI CREDIT RETENTION XL3

 

 

2001 TI CREDIT RETENTION XL4

 

 

2001 TI CREDIT RETENTION XL5

 

 

2001 TI GLOBAL CREDIT QS

 

 

 

18. Exporters

 

1999 EIC CREDIT & POL SS/XLS

 

 

2000 EIC CREDIT & POL QS

 

 

2000 EIC CREDIT & POL SS

 

 

2001 EIC CREDIT & POLITICAL QS

 

 

2001 EIC CREDIT & POLITICAL SS

 

 

 

19. FAI

 

1996 FAI TRADE PER BUYER XL

 

 

1996 FAI TRADE QUOTA SHARE

 

 

1997 FAI TRADE PER BUYER XL 1

 

 

1997 FAI TRADE PER BUYER XL 2

 

 

1997 FAI TRADE QUOTA SHARE

 

 

1998 FAI TRADE PER BUYER XL 1

 

 

1998 FAI TRADE PER BUYER XL 2

 

 

1998 FAI TRADE QUOTA SHARE

 

 

 

20. FCIA

 

1995 FCIA TRADE PER BUYER QS

 

 

1996 FCIA BUYER/COUNTRY XL 1

 

 

1996 FCIA BUYER/COUNTRY XL 2

 

 

1997 FCIA BUYER/COUNTRY XL 1

 

 

1997 FCIA BUYER/COUNTRY XL 2

 

 

1997 FCIA BUYER/COUNTRY XL 3

 

 

1998 FCIA BUYER/COUNTRY XL 1

 

 

1998 FCIA BUYER/COUNTRY XL 2

 

 

1998 FCIA INGRAM MICRO

 

 

1998 FCIA SSANG YONG OIL

 

 

1998 FCIA TECH DATA

 

 

1998 FCIA TRADE QUOTA SHARE

 

 

1998 FCIA TRADE RABOBANK/KOREA

 

 

1999 FCIA BUYER/COUNTRY XL 1

 

 

1999 FCIA BUYER/COUNTRY XL 2

 

 

1999 FCIA BUYER/COUNTRY XL 3

 

 

1999 FCIA TRADE QS TREATY

 

 

2000 FCIA BUYER/COUNTRY XL 1

 

 

2000 FCIA BUYER/COUNTRY XL 2

 

 

2000 FCIA BUYER/COUNTRY XL-3

 

 

2001 FCIA BUYER/COUNTRY XL 1

 

 

2001 FCIA BUYER/COUNTRY XL 2

 

 

2001 FCIA BUYER/COUNTRY XL 3

 

 

2001 FCIA TRADE SURPLUS SHARE

 

 

 

21. Garantia

 

1999 GARANTIA UPM-KYMMENE XL-3

 

 

1999 GARANTIA/KONE OYJ XL-2

 

 

2000 GARANTIA UPM-KYMMENE XL-3

 

 

 

22. GBW

 

1997 GBW EARTHQUAKE EXCESS

 

10

--------------------------------------------------------------------------------


 

 

 

1997 GBW HIGH TIDES STOP LOSS

 

 

1997 GBW STORM/HAIL STOP LOSS

 

 

1998 GBW STORM/HAIL STOP LOSS

 

 

 

23. HCC

 

1999 ST PAUL ESPANA/SURETY QS

 

 

1999 ST PAUL ESPANA/SURETY SS

 

 

2000 ST. PAUL ESP/BOND QS - A

 

 

2000 ST. PAUL ESP/BOND QS - B

 

 

2001 ST PAUL ESP/BOND QS - A

 

 

2001 ST PAUL ESP/BOND QS - B

 

 

 

24. HIH

 

2000 HIH TREATY QS - SECTION A

 

 

 

25. Hill

 

1998 HILL AEROSPACE QS

 

 

 

26. Hiscox

 

1996 HISCOX EXCESS TERRORISM

 

 

1996 HISCOX PER BUYER XL 1

 

 

1996 HISCOX POLITICAL XL

 

 

1996 HISCOX TERROR XL 1

 

 

1996 HISCOX TERROR XL 2

 

 

1997 HISCOX FINE ART XL 3

 

 

1997 HISCOX FINE ART XL 4

 

 

1997 HISCOX FINE ART XL 5

 

 

1997 HISCOX FIRE ACCOUNT XL 3

 

 

1997 HISCOX FIRE ACCOUNT XL 4

 

 

1997 HISCOX FIRE ACCOUNT XL 5

 

 

1997 HISCOX KIDNAP XL 3

 

 

1997 HISCOX KIDNAP XL 4

 

 

1997 HISCOX PER BUYER XL

 

 

1997 HISCOX TERROR XL 1

 

 

1997 HISCOX TERROR XL 2

 

 

1998 HISCOX EXCESS TERRORISM

 

 

1998 HISCOX TERRORISM SURPLUS

 

 

1998 HISCOX WHOLE ACCT XL SEC1

 

 

 

27. HSB

 

1997 HSB SP&E QS

 

 

1999 HARTFORD RISK XL 2

 

 

1999 HARTFORD RISK XL 3

 

 

1999 HARTFORD RISK XL 4

 

 

1999 HSB SP&E QS

 

 

 

28. Kemper Re

 

1998 KEMPER RE RETRO XL 1

 

 

1998 KEMPER RE RETRO XL 2

 

 

1998 KEMPER RE RETRO XL 3

 

 

 

29. Mapfre CyC

 

1998 MAPFRE - DRAGADOS

 

 

1998 MAPFRE - FCC GROUP

 

 

1998 MAPFRE - GRUPO ACCIONA

 

 

1998 MAPFRE - VALLEHERMOSO

 

 

1999 MAPFRE - DRAGADOS

 

 

1999 MAPFRE - FCC GROUP

 

 

1999 MAPFRE - GRUPO ACCIONA

 

 

1999 MAPFRE - VALLEHERMOSO 1

 

 

2000 MAPFRE DRAGADOS

 

11

--------------------------------------------------------------------------------


 

 

 

2000 MAPFRE FCC GROUP

 

 

2000 MAPFRE GRUPO ACCIONA

 

 

2000 MAPFRE VALLEHERMOSA

 

 

2001 MAPFRE DRAGADOS

 

 

2001 MAPFRE FCC

 

 

2001 MAPFRE GRUPO ACCIONA

 

 

2001 MAPFRE VALLEHERMOSO

 

 

 

30. Mauritius Sugar Fund

 

1996 MAURITIUS SUGAR XL 1

 

 

1996 MAURITIUS SUGAR XL 2

 

 

1996 MAURITIUS SUGAR XL 3

 

 

1997 MAURITIUS SUGAR XL 1

 

 

1997 MAURITIUS SUGAR XL 2

 

 

1997 MAURITIUS SUGAR XL 3

 

 

 

31. Munich Re

 

1995 MUNICH PER BUYER XL

 

 

1996 MUNICH PER BUYER XL

 

 

1996 MUNICH WINDSTORM XL 2

 

 

1996 MUNICH WINDSTORM XL 3

 

 

1997 MUNICH BURGLARY XL

 

 

1997 MUNICH PER BUYER XL

 

 

1997 MUNICH RE ENGINEER QS E1

 

 

1997 MUNICH RE ENGINEER QS E2

 

 

1997 MUNICH RE ENGINEER XL 2

 

 

1997 MUNICH WINDSTORM XL 2

 

 

1997 MUNICH WINDSTORM XL 3

 

 

1998 MUNICH ENGINEER QS “E”

 

 

1998 MUNICH PER BUYER XL

 

 

1998 MUNICH RE CROP/MPCI XL 2

 

 

1998 MUNICH RE CROP/MPCI XL 3

 

 

1998 MUNICH RE ENGINEER XL 1

 

 

1998 MUNICH RE ENGINEER XL 2

 

 

1998 MUNICH RE SPACE

 

 

1998 MUNICH WINDSTORM XL 2

 

 

1998 MUNICH WINDSTORM XL 3

 

 

1999 MUNICH ENGINEER QS “E”

 

 

1999 MUNICH PER BUYER XL

 

 

1999 MUNICH RE ENGINEER XL 1

 

 

1999 MUNICH RE ENGINEER XL 2

 

 

1999 MUNICH WINDSTORM XL 2

 

 

1999 MUNICH WINDSTORM XL 3

 

 

2000 MUNICH PER BUYER XL

 

 

2000 MUNICH RE ENGINEER XL-1

 

 

2000 MUNICH RE ENGINEER XL-2

 

 

2000 MUNICH WINDSTORM XL 2

 

 

2000 MUNICH WINDSTORM XL 3

 

 

2001 MUNICH RE PER-BUYER XL

 

 

 

32. Nationale Borg

 

1999 NATIONALE SURETY SURPLUS

 

 

2000 NATIONALE SURETY SURPLUS

 

 

2001 NATIONALE SURETY SURPLUS

 

 

 

33. NZ EQC

 

1996 EQC OF WELLINGTON NZ 1

 

 

1996 EQC OF WELLINGTON NZ 2

 

12

--------------------------------------------------------------------------------


 

 

 

1996 EQC OF WELLINGTON NZ 3

 

 

1997 EQC OF WELLINGTON NZ 1 A

 

 

1997 EQC OF WELLINGTON NZ 1 B

 

 

1997 EQC OF WELLINGTON NZ 2 A

 

 

1997 EQC OF WELLINGTON NZ 2 B

 

 

1997 EQC OF WELLINGTON NZ 3 A

 

 

1997 EQC OF WELLINGTON NZ 3 B

 

 

1998 EQC OF WELLINGTON NZ 1 A

 

 

1998 EQC OF WELLINGTON NZ 1 B

 

 

1998 EQC OF WELLINGTON NZ 2 A

 

 

1998 EQC OF WELLINGTON NZ 2 B

 

 

1998 EQC OF WELLINGTON NZ 3 A

 

 

1998 EQC OF WELLINGTON NZ 3 B

 

 

1999 EQC OF WELLINGTON NZ 1A

 

 

1999 EQC OF WELLINGTON NZ 1B

 

 

1999 EQC OF WELLINGTON NZ 2A

 

 

1999 EQC OF WELLINGTON NZ 2B

 

 

1999 EQC OF WELLINGTON NZ 3A

 

 

1999 EQC OF WELLINGTON NZ 3B

 

 

 

34. People Ins.

 

1996 PEOPLES CREDIT XL

 

 

1996 PEOPLES CREDIT/BONDING QS

 

 

1996 PEOPLES POLITICAL QS

 

 

1997 PEOPLES CREDIT XL

 

 

1997 PEOPLES CREDIT/BONDING QS

 

 

1997 PEOPLES POLITICAL QS

 

 

1998 PEOPLES CREDIT & BOND XL

 

 

1998 PEOPLES CREDIT/BONDING QS

 

 

2000 PEOPLES CREDIT & BOND XL

 

 

 

35. Polish Re

 

2000 PTR CREDIT & BOND FAC

 

 

2000 PTR CREDIT & BOND TREATY

 

 

2001 PTR CREDIT & BOND FAC

 

 

2001 PTR CREDIT & BOND TREATY

 

 

 

36. Prisma

 

1996 PRISMA TRADE METRO GROUP

 

 

1997 PRISMA TRADE METRO GROUP

 

 

 

37. Renaissance

 

1997 RENAISSANCE XL SECTION 1

 

 

 

38. RGB

 

1997 RGB SECTION A - PROPERTY

 

 

1997 RGB SECTION B - ENGINEER

 

 

1997 RGB SECTION C - BANKS

 

 

 

39. RSA

 

1996 SUN ALLIANCE TRADE

 

 

2001 RSA BOND QS

 

 

2001 RSA TRADE - A&B

 

 

2001 RSA TRAVEL BOND

 

 

 

40. Scor

 

1998 SCOR CREDIT & BOND XL 1

 

 

1998 SCOR CREDIT & BOND XL 2

 

 

1999 SCOR CREDIT & BOND XL 1

 

 

1999 SCOR CREDIT & BOND XL 2

 

 

1997 SOREMA PROPERTY XL

 

13

--------------------------------------------------------------------------------


 

 

 

1998 SOREMA/INV ADMIN/JUDIC QS

 

 

1998 SOREMA/INV ADMIN/JUDIC SS

 

 

1998 SOREMA/INVER CREDIT QS

 

 

1998 SOREMA/INVER FIDELTY QS

 

 

1998 SOREMA/INVER FIDELTY SS

 

 

1999 SOREMA FAC TAMSA MEXICO

 

 

 

41. Signet

 

2000 SIGNET RETRO SURETY XL 2

 

 

2000 SIGNET RETRO SURETY XL 3

 

 

 

42. Sirius

 

1996 ABB BOND PORTFOLIO - 3

 

 

1996 ABB BOND PORTFOLIO - 6

 

 

1996 SIRIUS POLITICAL

 

 

1997 SIRIUS POLITICAL SS

 

 

1998 SIRIUS ABB/JORF LASFAR

 

 

1998 SIRIUS LLOYDS UPGRADE

 

 

1998 SIRIUS POLITICAL SS

 

 

1999 SIRIUS ABB/CIEN XL-2

 

 

1999 SIRIUS POLITICAL SS

 

 

2000 SIRIUS POLITICAL SS

 

 

 

43. St Paul Intl

 

1999 ST PAUL INTL/FRENCH QS

 

 

2000 ST PAUL INTL/FRENCH QS

 

 

2001 ST PAUL FRENCH QS - A & B

 

 

 

44. Sumitomo

 

1996 SUMITOMO SURETY FAC

 

 

 

45. TOA

 

2001 TOA BOND QS RETRO

 

 

 

46. TRYG-BALTICA

 

1996 TRYG-BALTICA HOJGAARD

 

 

1996 TRYG-BALTICA MONBERG

 

 

1996 TRYG-BALTICA NCC

 

 

1997 TRYG-BALTICA ABB DENMARK

 

 

1997 TRYG-BALTICA HOJGAARD

 

 

1997 TRYG-BALTICA MONBERG

 

 

1997 TRYG-BALTICA NCC

 

 

1997 TRYG-BALTICA SIEMENS

 

 

1998 TRYG-BALTICA ABB DENMARK

 

 

1998 TRYG-BALTICA HOFFMAN

 

 

1998 TRYG-BALTICA HOJGAARD

 

 

1998 TRYG-BALTICA MONBERG

 

 

1998 TRYG-BALTICA NCC

 

 

1998 TRYG-BALTICA NEG MICON

 

 

1998 TRYG-BALTICA SIEMENS

 

 

1998 TRYG-BALTICA VESTAS WIND

 

 

 

47. Unistrat

 

1997 UNISTRAT TECHNIP/EGYPT

 

 

1998 UNISTRAT TECHNIP/EGYPT

 

 

1999 UNISTRAT TECHNIP/EGYPT

 

 

2001 UNISTRAT PER COUNTRY XL2

 

 

2001 UNISTRAT PER COUNTRY XL3

 

 

 

48. Victoria Re

 

1997 VICTORIA RE CREDIT XL

 

 

1998 VICTORIA RE CREDIT XL

 

14

--------------------------------------------------------------------------------


 

 

 

1999 VICTORIA RE - METRO XL 1

 

 

1999 VICTORIA RE - METRO XL 2

 

 

1999 VICTORIA RE - METRO XL 3

 

 

1999 VICTORIA RE - METRO XL 4

 

 

1999 VICTORIA RE - REWE GROUP

 

 

1999 VICTORIA RE CREDIT XL

 

 

2000 VICTORIA RE - METRO XL 1

 

 

2000 VICTORIA RE - METRO XL 2

 

 

2000 VICTORIA RE - METRO XL 3

 

 

 

49. Villers

 

1997 RCC VILLERS FINE ART XL 2

 

 

1997 RCC VILLERS FINE ART XL 3

 

 

1998 RCC VILLERS FINE ART XL 2

 

 

1998 RCC VILLERS FINE ART XL 3

 

 

1998 RCC VILLERS FINE ART XL 4

 

 

 

50. Yasuda

 

1996 YASUDA SURETY

 

15

--------------------------------------------------------------------------------